                                                             SEALED
           Case 1:20-cr-00164-DAD-BAM Document 3 Filed 09/17/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH BARTON
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA    93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  CASE NO. 1:20-cr-00164-DAD-BAM

12                                              MOTION AND PROPOSED ORDER TO
             Plaintiff,                         SEAL INDICTMENT
13

14            v.

15   VALENTIN VENEGAS-LOPEZ

16            Defendant.

17

18

19         The government moves the Court, pursuant to Rule 6(e) of the

20   Federal Rules of Criminal Procedure, to order and direct that the

21   Indictment returned by the Grand Jury on September 17, 2020, charging

22   the above defendant with 8 U.S.C. §§ 1326 (a) and (b)(1) be kept

23   secret until the defendant named in this Indictment are either in

24   custody or have been given bail on these offenses; and further order

25   that until such time as the defendant are in custody or have been

26   given bail, that no person shall disclose the findings of the

27   Indictment or any warrants issued pursuant thereto, except when

28   necessary for the issuance and execution of the warrant.

      Motion to Seal Indictment                 1
           Case 1:20-cr-00164-DAD-BAM Document 3 Filed 09/17/20 Page 2 of 2


 1   DATED: September 17, 2020
                                        Respectfully submitted,
 2
                                        MCGREGOR W. SCOTT
 3                                      United States Attorney
 4
                                  By    /s/Joseph Barton
 5                                      JOSEPH BARTON
                                        Assistant U.S. Attorney
 6

 7

 8
           IT IS SO ORDERED.

 9   Dated:     September 17, 2020

10
                                        _____________________________
11                                      U.S. Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Motion to Seal Indictment              2
